08-5545-cv
Bell v. South Bay European Corp.

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document
filed with this court, a party must cite either the Federal Appendix or an electronic database
(with the notation “summary order”). A party citing a summary order must serve a copy of it
on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the twenty-fourth day of May, two thousand and ten.

PRESENT:

          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                               Circuit Judges,
          BRIAN M. COGAN ,
                               District Judge.*
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
RENZER BELL,

                     Plaintiff-Appellant,

                               -v.-                                                         No. 08-5545-cv


SOUTH BAY EUROPEAN CORP., SOUTH BAY BMW, and
RYAN LUDDERS,

                     Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:                                                                    Renzer Bell, Jacksonville, FL, pro
                                                                                            se.

FOR DEFENDANTS-APPELLEES:                                                                   Hermes Fernandez, Michael


            *
            The Honorable Brian M. Cogan, of the United States District Court for the Eastern
  District of New York, sitting by designation.
                                                 1
                                                                         Collins, on the brief, Bond,
                                                                         Schoeneck & King, PLLC, Albany,
                                                                         NY.

        Appeal from a September 12, 2008 order of the United States District Court for the Southern
District of New York (P. Kevin Castel, Judge).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the District Court be AFFIRMED.

        Plaintiff-appellant Renzer Bell (“plaintiff” or “Bell”) appeals from the District Court’s order
granting summary judgment in favor of defendants-appellees South Bay European Corp., South Bay
BMW, and Ryan Ludders (jointly “defendants”). Plaintiff claims on appeal that the District Court erred
in interpreting the Uniform Commercial Code (the “UCC”), deciphering whether the parties were
“merchants” under the UCC and in determining ultimately that there was no contract between Bell and
the defendants. We assume the parties’ familiarity with the remaining facts, procedural history, and
issues on appeal.

        We review de novo the District Court’s decision to grant summary judgment and, in the course of
that review, we resolve ambiguities and draw all permissible factual inferences in favor of the nonmoving
party. See, e.g., Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008); Nationwide Life Ins. Co. v. Bankers
Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). We will affirm the grant of summary judgment by the
District Court if the record indicates that “there is no genuine issue as to any material fact and that the
movant is entitled to judgment as a matter of law.” Pilgrim v. Luther, 571 F.3d 201, 204 (2d Cir. 2009)
(internal quotation marks omitted). In the course of our evaluation, we afford plaintiff the “special
latitude” that we give to pro se plaintiffs, see, e.g., Moates v. Barkley, 147 F.3d 207, 209 (2d Cir. 1998).

        An independent review of the record, case law, and arguments on appeal in the instant case
reveals that the District Court properly granted summary judgment in favor of defendants. Substantially
for the reasons stated in its thorough and well-reasoned opinion of September 12, 2008, Bell v. South Bay
Eur. Corp., No. 06-CV-472, 2008 WL 4298542 (S.D.N.Y. Sept. 12, 2008), we affirm the judgment of the
District Court.

                                             CONCLUSION

        We have considered each of plaintiff’s arguments on appeal and find them to be without merit.
        For the reasons stated above, we AFFIRM the judgment of the District Court.

                                                FOR THE COURT,

                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                      2